Name: Commission Regulation (EEC) No 982/92 of 21 April 1992 amending Regulation (EEC) No 981/92 opening for 1992 and laying dow detailed rules for the application of an import quota for live bovine animals weighing between 160 and 300 kilograms, originating in and coming from the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 104/38 Official Journal of the European Communities 22. 4. 92 COMMISSION REGULATION (EEC) No 982/92 of 21 April 1992 amending Regulation (EEC) No 981/92 opening for 1992 and laying dow detailed rules for the application of an import quota for live bovine animals weighing between 160 and 300 kilograms, originating in and coming from the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic in the case of all livestock concerned irrespective of weight ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 981 /92 is hereby amended as follows : 1 . The following third paragraph is added to Article 1 : *3 . Commission Regulation (EEC) No 1023/91 (*) shall not apply to the quota provided for in paragraph 1 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 1628/91 (2), and in particular Article 15 (2) thereof, Whereas Commission Regulation (EEC) No 981 /92 (3) opens a tariff import quota for 1992 for live bovine animals weighing between 160 and 300 kilograms for fattening or slaughter, originating in and coming from Poland, Czechoslovakia and Hungary ; whereas Commis ­ sion Regulation (EEC) No 1023/91 of 24 April 1991 suspending the issuing of import licences for live animals of the bovine species (4) suspends the issuing of import licences applied for under Article 3 (a) and (c) of Commis ­ sion Regulation (EEC) No 2377/80 of 4 September 1980 on special detailed rules for the application of the system of import and export licences in the beef and veal sector (*), as last amended by Regulation (EEC) No 815/91 (6) ; whereas it should be made clear that the suspension does not apply to licence applications submitted in respect of the abovementioned quota ; Whereas, pursuant to Article 4 (c) of Regulation (EEC) No 2377/80, the term of validity of import licences issued in respect of that quota shall be 30 days in the case of livestock weighing not more than 220 kilograms and 90 days in the case of livestock weighing more than 220 kilograms ; whereas, in order to standardize conditions under which livestock is imported under the quota, the term of validity of licences should be extended to 90 days 0 OJ No L 105, 25. 4. 1991 , p. 20 . 2. The following paragraph is added to Article 5 : 'Notwithstanding Article 4 (c) of Commission Regula ­ tion (EEC) No 2377/80 ("), the term of validity of import licences shall expire 90 days from the date of their actual issue. O OJ No L 241 , 13 . 9 . 1980, p. 5.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 21 April 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 April 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28 . 6. 1968 , p . 24. 0 OJ No L 150, 15. 6. 1991 , p . 16. (3) See page 34 of this Official Journal . (4) OJ No L 105, 25. 4. 1991 , p. 50. Is) OJ No L 241 , 13 . 9. 1980, p. 5. (6 OJ No L 83, 3 . 4. 1991 , p . 6 .